Citation Nr: 1638277	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to October 5, 2015, and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1981, and from December 1984 to January 1994.

This matter came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD, assigning a 30 percent disability rating, effective December 31, 2007.  

The Veteran testified at a Board hearing in April 2015; the transcript is of record.

This matter was remanded in July 2015.

In an October 2015 rating decision, the Appeals Management Center (AMC) assigned a 70 percent disability rating to PTSD, effective October 5, 2015.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  The AMC also granted entitlement to service connection for anemia (0%), hallux valgus, right and left feet (separate 0% ratings), and hypertension (10%), all effective May 6, 2008.  The grant of service connection for these disabilities constituted a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.





FINDINGS OF FACT

1.  For the period prior to October 1, 2013, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but without occupational and social impairment with reduced reliability and productivity.  

2.  For the period from October 1, 2013, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, but without total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to October 1, 2013, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from October 1, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent letters in March and June 2008 that provided information as to what evidence was required to substantiate the initial claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date. The appeal of the ratings assigned to PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The paperless claims file contains the Veteran's VA and private treatment records and she underwent examinations in February 2009 and October 2015.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the initial increased rating claim for PTSD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection is in effect for PTSD, rated 30 percent disabling, prior to October 5, 2015, and 70 percent thereafter.  

With regard to the rating criteria for PTSD (Diagnostic Codes 9411), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, an evaluation of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

Turning to the evidence of record, in February 2009, the Veteran underwent a VA examination.  She reported that social withdrawal, as well as depression are a focus of her PTSD.  She reported a loss of appetite and was suffering from a great deal of anxiety.  Often she was irritable and angry without provocation.  The symptoms occurred as often as two to three times a week, with each occurrence lasting two hours.  The symptoms affect her total daily functioning, which results in dramatic and catastrophic affects on her relationships with others.  Those who work with her have observed her irritability; this could affect her financial security should she be removed from duty.  She reported trouble sleeping for the past 18 years, specifically sleeping no more than five hours a night.  It takes her 30 minutes to fall asleep, and she wakes at least two or three times during the night.  She finds that it takes 15 to 30 minutes before she is able to go back to sleep.  

On mental status examination, orientation was within normal limits.  Appearance, hygiene, and her behavior were appropriate.  She maintained good eye contact.  Her affect and mood indicated a depressed mood occurring as often as 2-3 times per week; each episode lasted for 1 day.  At least one day, two to three times a week, she will feel depressed.  She finds it difficult to focus on exactly what depresses her.  It appears simply to be an overall orientation.  She finds herself remembering and regretting the painful experiences she underwent in Panama.  Communication and speech was within normal limits.  The Veteran showed impaired attention and/or focus.  The Veteran indicated, particularly if she is anxious about some event or function, that she will have a difficult time with her concentration.  Panic attacks occurred once per week.  She indicated that six months prior she had a panic attack when her mother died but it has not recurred.  During this period of time, she has been upset and anxious.  She trusted few people.  She denied a history of delusions and hallucinations, and none were observed.  Obsessional rituals were absent.  Her thought processes were appropriate.  She was able to read and understand directions.  She did not have any slowness of thought nor did she appear confused.  Her judgment was not impaired.  Her abstract thinking was normal and her memory was within normal limits.  Suicidal and homicidal ideation were absent.  The examiner diagnosed PTSD and assigned a GAF score of 70.  The examiner stated that her condition was manifested by difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  The disturbance causes distress or impairment in social, occupational, or other areas of functioning.

A September 2009 private evaluation with a counselor reflects no evidence of thought disorder, no recent losses, and no suicidal/homicidal thoughts.  She reported a poor appetite with fluctuating weight, a sleep disturbance, no sexual drive, and a low energy level.  She reported past and current treatment for medical problems; she was taking HBP medication.  She reported no past/current treatment for psychiatric problems.  10/02/2009 VBMS entry, Third Party Correspondence.

In October 2013 the Veteran entered a court mandated VA treatment program due to an assault charge.  A VA social worker assessed major depression with a GAF score of 70.  The Veteran denied any previous suicidal gestures or tendencies.  10/14/2015 VBMS entry, CAPRI at 54.

The October 2015 examination reflects the examiner's finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's PTSD is manifested by  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was cooperative during the assessment and in no acute distress.  She was oriented and alert.  

Based upon a review of the objective findings of record, the Board concludes that
October 1, 2013 is the first date upon which the record supports a 70 percent evaluation.

For the period prior to October 1, 2013, the disability picture resulting from the Veteran's PTSD approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressive mood, anxiety, suspiciousness, weekly panic attacks, and chronic sleep impairment.  The evidence of record does not support a finding of reduced reliability and productivity and difficulty in establishing and maintain effective work and social relationships so as to warrant the next higher rating of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

For the period in question, based on the subjective complaints of the Veteran and objective findings contained in the examination reports and evaluations, the Veteran's PTSD was essentially manifested by depressed mood, sleep difficulties, difficulty concentrating, irritability, hypervigilance and exaggerated startle response.  The evidence of record does not otherwise support findings of flattened affect, speech problems, panic attacks more than once a week, difficulty in understanding complex commands, memory impairment, impaired judgment, or impaired abstract thinking.  While a depressed mood was reflected, she does not experience disturbances of motivation and mood resulting in a difficulty establishing and maintaining effective work and social relationships.  She has a good relationship with her siblings and two children and a civil relationship with her ex-husband.  02/24/2009 VBMS entry, VA Examination at 3.  The February 2009 VA examiner assigned a GAF score of 70 indicative of mild symptoms.  

Thus, prior to October 1, 2013, the Board finds that the evidence supports a findings of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

On or about October 1, 2013, the Veteran was involved in an altercation that resulted in her being charged with assault.  Although the incident was only verbal in nature, it is noted that the victim was a school-age child, and in this context any assault, verbal or otherwise, shows a lack of impulse control and a diminishing of her skills of social conduct.  Resolving doubt for the Veteran, from October 1, 2013, the Board finds that the criteria for a 70 percent evaluation have been met.

While a 70 percent evaluation is found to be warranted from October 1, 2013, an evaluation in excess of this amount is not supported by the evidence of record.
Indeed, the objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  The evidence of record does not reflect that she is suicidal.  Thus, the evidence does not show a persistent danger of harm to herself.  Moreover, there have been no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  There is no indication that she is unable to perform activities of daily living, including maintenance of personal hygiene.  Moreover, the October 2015 examination indicates that she got along well with her daughter.  Total social and occupational impairment have not been shown.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  The diagnostic criteria discussed above adequately describe the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.

Moreover, the rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  38 C.F.R. § 4.130, DC 9411; 38 C.F.R. § 4.1.  The manifestations associated with the Veteran's PTSD are specifically contemplated in the rating criteria.  

The Veteran and her representative have not alleged during the appeal period that the evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for this service-connected disability.  Indeed, the evidence does not indicate that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

While for the period from October 5, 2015, the Veteran's service-connected disabilities meet the schedular criteria, the evidence of record does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  The evidence of record shows that the Veteran has been employed in a full-time capacity during the entire period contemplated by this appeal.  Thus, entitlement to a TDIU is not warranted at this juncture as the Veteran has demonstrated the ability to maintain and follow a gainful occupation.


ORDER

For the period prior to October 1, 2013, entitlement to a disability rating in excess of 30 percent for PTSD is denied.

For the period from October 1, 2013, entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


